DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 26 is objected to because of the following informalities:  in line 2, "comprise operating the first..." should instead read "comprising operating the first...".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roger et al. (PGPub US 2008/0287963 A1).
With respect to claim 21, Roger et al. discloses a medical instrument system (abstract) for driving a medical instrument (401 in Fig. 4A), the medical instrument (401) comprising a distal tip (402), a joint (410N), a first transmission system (cable 482A) and a second transmission system (cable 482B); wherein the joint (410N) is coupled to the distal tip (402) and provides a degree of freedom for the distal tip (402), the medical instrument system comprising: a first actuator (111A), wherein during use the first transmission system (482A) couples the joint (410N) to the first actuator (111A); a second actuator (111B), wherein during use the second transmission system (482B) couples the joint (410N) to the second actuator (111B); and a control system (PP [0078]: "The steering cables 482A-482B may be taken in and paid out by one or more actuators 111A-111B, respectively under remote control by a computer, such as the computer 151 at the master console 150") operably coupled to the first actuator (111A) and the second actuator (111B), the control system configured to execute operations including: applying a first tension to the first transmission system (482A) and a second tension to the second transmission system (482B) by: operating the first actuator and the second actuator (111A-B) to move the distal tip (402) in the degree of freedom while maintaining at least a maintained tension at no less than the minimum tension, the maintained tension selected from the group consisting of the first tension and the second tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 22, Roger et al. further discloses wherein maintaining at least the maintained tension at no less than the minimum tension comprises: maintaining each of the first and second tensions at no less than the minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 23, Roger et al. further discloses wherein maintaining at least the maintained tension at no less than the minimum tension comprises: maintaining the first tension at no less than a first minimum tension, and maintaining the second tension at no less than a second minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 24, Roger et al. further discloses wherein applying the first and second tensions comprises operating the first and second actuators such that movement of the joint is prevented from reaching a predefined range of motion (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A", capable of performing this function).
With respect to claim 25, Roger et al. further discloses wherein the operations further include: determining a position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) of the distal tip (402 in Fig. 4A) or of the joint (410N), wherein applying the first and second tensions comprises operating the first and second actuators based on the determined position (capable of taking position/shape into account before applying tensions).
Regarding claim 26, Roger et al. further discloses wherein operating the first and second actuators (111A-B in Fig. 4A) based on the determined position comprise[s] operating the first and second actuators (111A-B) based on a desired stiffness of at least one part selected from the group consisting of the distal tip, the joint, the first transmission system, the second transmission system, the first actuator, and the second actuator (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 27, Roger et al. further discloses wherein operating the first and second actuators (111A-B in Fig. 4A) based on the determined position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) comprise[s] operating the first and second actuators (111A-B) based on a desired stiffness of the distal tip (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 28, Roger et al. further discloses wherein the desired stiffness comprises a first component and a second component (it is possible to define stiffness in this way), the first component corresponding to a stiffness of the end effector (402) in an insertion direction and the second component corresponding to a stiffness of the end effector (402) in a lateral direction (the medical instrument comprises stiffness in both of these directions, note that this claim does not claim any structures or functions of the control system and only defines a natural parameter inherent to any item).
Regarding claim 29, Roger et al. discloses a method of controlling a medical instrument system (abstract) comprising a medical instrument (401 in Fig. 4A), a first actuator (111A), a second actuator (111B), the medical instrument system comprising a distal tip (402), a joint (410N) coupled to the distal tip (402) and providing a degree of freedom for the distal tip (402), a first transmission system (482A) coupling the joint (410N) to the first actuator (111A), and a second transmission system (482B) coupling the joint to the second actuator (111B), the method comprising: applying, with a control system (PP [0078]: "The steering cables 482A-482B may be taken in and paid out by one or more actuators 111A-111B, respectively under remote control by a computer, such as the computer 151 at the master console 150") configured to control the medical instrument system, a first tension to the first transmission system (482A) and a second tension to the second transmission system (482B) by: operating the first actuator and the second actuator (111A-B) to move the distal tip (402) in the degree of freedom while maintaining at least a maintained tension at no less than a minimum tension, the maintained tension selected from the group consisting of: the first tension and the second tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 30, Roger et al. further discloses wherein maintaining at least one of the maintained tension at no less than the minimum tension comprises: maintaining the first tension at no less than a first minimum tension, and maintaining the second tension at no less than a second minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 31, Roger et al. further discloses determining a position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) of the distal tip (402 in Fig. 4A) or of the joint (410N), wherein applying the first and second tensions comprises operating the first and second actuators based on the determined position (capable of taking position/shape into account before applying tensions).
Regarding claim 32, Roger et al. further discloses wherein operating the first and second actuators (111A-B in Fig. 4A) based on the determined position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) comprise[s] operating the first and second actuators (111A-B) based on a desired stiffness of the distal tip (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 33, Roger et al. discloses a medical instrument system for driving a medical instrument (abstract), comprising: a medical instrument (401 in Fig. 4A), the medical instrument (402) comprising an end effector (402) and a plurality of transmission systems (482A-B), the medical instrument (401) comprising: a plurality of actuators (111A-B) wherein during use each transmission system of the plurality of transmission systems (482A-B) couples the end effector (402) to a respective actuator of the plurality of actuators (111A-B) such that the plurality of actuators (111A-B) is operable to drive the plurality of transmission systems (482A-B) to move the end effector (402) in multiple degrees of freedom of motion (PP [0077]: "The entry guide 108A may include one or more steering cables 482A-482B that may be used to steer at steering points 410A-410N along the length of the entry guide under computer control"); and a control system (PP [0078]: "The steering cables 482A-482B may be taken in and paid out by one or more actuators 111A-111B, respectively under remote control by a computer, such as the computer 151 at the master console 150") operably coupled to the plurality of actuators (111A-B), the control system configured to execute operations including: operating the plurality of actuators to apply tension to the plurality of transmission systems based on: positions of the plurality of actuators, a desired configuration of the end effector, and inhibiting slack in the plurality of transmission systems (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A", capable of performing this function based on these parameters).
With respect to claim 34, Roger et al. further discloses wherein operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) comprises: operating the plurality of actuators (111A-B) to maintain a tension in one or more transmission systems of the plurality of transmission systems (482A-B) at no less than a minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 35, Roger et al. further discloses wherein operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) comprises: operating the plurality of actuators (111A-B) to maintain a tension in all transmission systems of the plurality of transmission systems (482A-B) at no less than the minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 36, Roger et al. further discloses wherein operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) comprises: operating the pluraltiy of actuators (111A-B) to maintain tensions in the plurality of transmission systems (482A-B) at no less than corresponding minimum tensions of a set of minimum tensions (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 37, Roger et al. further discloses wherein a quantitiy of the plurality of actuators (111A-B in Fig. 4A) is greater than a quantity of the degrees of freedom (the two actuators provide one degree of freedom).
Regarding claim 38, Rogers et al. further discloses operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) is further based on a desired stiffness of at least one part selected from the group consisting of the distal tip, the joint, the first transmission system, the second transmission system, and actuators of the plurality of actuators (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 39, Rogers et al. further discloses wherein operating the plurality of actuators (111A-B) to apply the tensions to the plurality of transmission systems (482A-B) is further based on a desired stiffness of the end effector (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 40, Rogers et al. further discloses wherein the desired stiffness comprises a first component and a second component (it is possible to define stiffness in this way), the first component corresponding to a stiffness of the end effector (402) in an insertion direction and the second component corresponding to a stiffness of the end effector (402) in a lateral direction (the medical instrument comprises stiffness in both of these directions, note that this claim does not claim any structures or functions of the control system and only defines a natural parameter inherent to any item).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771 
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771